Citation Nr: 1605341	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-15 645	)	DATE:	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to initial compensable rating for a right foot scar from injury.

4.  Entitlement to an initial rating in excess of 10 percent for painful scar, dorsum of right foot.

5.  Entitlement to service connection for imbalanced gait, ball of left foot, claimed as secondary to a service-connected right foot disability.

6.  Entitlement to an initial compensable rating for chronic headaches. 


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2011 rating decision denied service connection for cervical and lumbar spine disabilities, and the March 2013 rating decision awarded service connection for a right foot scar from injury, assigning a noncompensable rating.

A hearing was held before a Decision Review Officer (DRO) on the claims of entitlement to service connection for cervical and lumbar spine disabilities in January 2012, and a copy of the hearing transcript has been added to the record.  

In October 2013, the DRO issued a Statement of the Case (SOC) that continued the noncompensable rating for the right foot scar that was initially service connected in March 2013, but also awarded a separate ten percent rating based on the presence of second painful scar on the right foot.  The Veteran thereafter perfected an appeal of both issues in his January 2014 VA Form 9.  Thus, the ratings assigned to the both right foot scars are on appeal, as reflected on the title page.

The issue of entitlement to service connection for diabetes, claimed as secondary to service-connected traumatic brain injury has been raised by the record in December 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Regarding the claims of entitlement to service connection for lumbar and cervical spine disabilities and increased ratings for right foot scars, the Veteran requested a Travel Board hearing on his January 2014 VA Form 9.  In a February 2015 notice, the RO advised the Veteran of alternative options for his hearing, and the Veteran subsequently requested a videoconference hearing in March 2015.  To date, this hearing has not been schedule and should be provided on remand.

Additionally, the Veteran's claim of entitlement to service connection for imbalanced gait, ball of left foot was denied in a March 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) with the rating assigned later that month.  A February 2015 rating decision awarded service connection for chronic headaches, and assigned a noncompensable disability rating.  The Veteran filed  NOD with the rating assigned in March 2015.  A Statement of the Case (SOC) has not yet been furnished for these claims, and must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board videoconference hearing for the issues of entitlement to service connection for lumbar and cervical spine disabilities and increased ratings for right foot scars.

2. Separately, issue an SOC addressing the issues of entitlement to service connection for imbalanced gait, ball of left foot, and an initial compensable rating for chronic headaches.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



